April 30, 2015Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Strategic Funds, Inc.-Dreyfus Active MidCap Fund1933 Act File No.: 2-888161940 Act File No.: 811-3940CIK No.: 0000737520Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectus that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 108 to the Registration Statement, electronically filed with the Securities and Exchange Commission on April 24, 2015.Please address any comments or questions to my attention at 212-922-8023.Sincerely,/s/ Zachary R. BarkerZachary R. BarkerParalegal
